Dove, J. Claimant seeks to recover the sum of $165.92 for salt furnished the Department of Mental Health, Dixon State School, 2600 N. Brinton Avenue, Dixon, Illinois. A stipulation of facts was made and entered into by and between claimant and respondent, and was filed with the Court of Claims on the 10th day of February, 1967. The stipulation reads as follows: “The Report of the Department of Mental Health to the Attorney General of the State of Illinois, dated January 31, 1967 (a copy of which is attached hereto, marked exhibit “A”, and, by this reference, incorporated herein, and made a part hereof) shall be admitted into evidence in this proceeding without objection by either party. “No other oral or written evidence will be introduced by either party. “The Commissioner to which this case has been assigned and the Court may make and file their reports, recommendations, orders and decisions based upon the pleadings heretofore filed and the evidence herein stipulated. “Neither party objects to the entry of an order in favor of claimant and against respondent in the sum of $165.92. “Neither party desires to file briefs in this proceeding. “Both parties waive notice of any hearing, and agree that the aforesaid order may be entered without either party being present.” This Court has held that, when the appropriation for the biennium from which a claim should have been paid has lapsed, it will enter an order for the amount due claimant. Claimant is hereby awarded the sum of $165.92.